Citation Nr: 0905234	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for melanoma.  

2.  Entitlement to service connection for basal cell skin 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from July 1950 to May 1951, 
and from September 1954 to August 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for melanoma and 
basal cell skin cancer.  The veteran appealed, and in 
November 2007, the Board noted that the claims had been 
presented on a "new and material" basis, reopened the 
claims, and remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's melanoma, and basal cell skin cancer, are 
related to his service.  


CONCLUSION OF LAW

Service connection for melanoma, and basal cell skin cancer, 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has melanoma, and basal cell skin 
cancer, as a result of his service, to include as due to 
exposure to Agent Orange during service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran's service treatment records show that he was 
treated for an infected nevus of the left hip, and for 
psoriasis, in 1959.  The Veteran's retirement examination, 
dated in June 1974, shows that his skin, and lymphatic 
system, were clinically evaluated as normal.  The report 
notes a history of psoriasis of the hands and elbows since 
1958 (service connection is currently in effect for 
conditions that include psoriasis, evaluated as 0 percent 
disabling).  

The post-service medical evidence shows that the Veteran was 
treated for malignant melanoma at the right posterior 
shoulder in 1989.  Between 1991 and 1996, he was treated for 
basal cell carcinoma at the right cheek.  Private treatment 
reports show treatment for basal cell carcinoma at the left 
arm and nose between 1997 and 1999.  

A VA examination report, dated in February 2001, shows that 
the Veteran reported a history of treatment for melanoma 
beginning in 1989.  On examination, there was extensive sun 
damage to sun-exposed areas, i.e., the arms, hands, face, and 
neck.  The relevant impression noted a history of multiple 
basal cell carcinoma on sun-exposed areas.  

Private medical reports show treatment for malignant melanoma 
at the left temple in 2004.  

In November 2007, the Board remanded the claim for an 
examination and an etiological opinion.  The report of this 
examination, dated in January 2008, shows that the Veteran 
was noted to have a history of melanoma surgery in 2002, with 
a postoperative scar at the left temple, and two scars at the 
right shoulder.  The diagnosis states, "[The Veteran's] 
history of melanoma and basal cell carcinoma is at least as 
likely as not caused by or a result of military service."  
The report notes that the Veteran's claims file had been 
reviewed.  

The Veteran's service records indicate that he served in 
Vietnam between July 1968 and June 1969.  Given his service 
in Vietnam, he is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002).  

The Board finds that service connection for melanoma, and 
basal cell skin cancer, is warranted.  The January 2008 VA 
opinion is competent evidence to show that the claimed 
conditions are related to the Veteran's service.  This VA 
opinion is consistent with three statements from a private 
physician, Dr. R.M.G., dated between 2004 and 2006, to the 
extent that they essentially assert that the veteran's 
melanoma is related to Agent Orange exposure.  There is no 
competent, contrary opinion of record.  The Board therefore 
finds that service connection for melanoma, and basal cell 
skin cancer, is warranted.  

In reaching this decision, the Board has considered that the 
RO's supplemental statement of the case, dated in May 2008, 
which indicates that the RO determined that the fact that the 
Secretary, based on studies by the National Academy of 
Sciences, had determined that a positive association did not 
exist between exposure to herbicides and health outcomes that 
included melanoma, and basal cell cancer.  See 72 Fed. Reg. 
32,395 (June 12, 2007).  The RO appears to have determined 
that these facts constituted probative evidence against the 
claims that outweighed the evidence in favor of the claims.  
Furthermore, in the supplemental statement of the case, dated 
in August of 2008, the RO essentially indicated that the 
January 2008 VA opinion did not include a "detailed 
rationale."  

Without providing a citation, the RO set forth what appears 
to be medical treatise evidence on the cause of certain skin 
cancers, which indicates that the main cause of skin cancer 
is overexposure to ultraviolet sunlight.   

However, the fact that neither melanoma, or basal cell skin 
cancer, are among those diseases for which presumptive 
service connection may be grated for veterans exposed to 
Agent Orange does not foreclose the possibility of service 
connection under Combee.  In this case, the claims files 
contain competent opinions from both a VA examiner, and a 
non-VA examiner.  The VA examiner's opinion indicates that it 
was based on a review of the Veteran's claims file.  There is 
no competent opinion of record against either of the claims.  
The Veteran has also submitted a number of articles in 
support of his claims.  While it is certainly true that the 
January 2008 VA opinion is very brief, and is unaccompanied 
by any sort of explanation or rationale, the RO did not 
request a supplemental opinion.  As Dr. R.M.G.'s February 
2006 opinion is accompanied by an explanation, as well as 
citation to clinical studies, and given the state of the 
evidence, a remand for additional development is not 
appropriate.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

In this regard, the Board must note that this decision does 
not imply that the veteran's condition was, or was not, 
caused by exposure to herbicides.  The critical question is 
whether the conditions were caused by service, whether 
overexposure to ultraviolet sunlight, Agent Orange, or some 
other factor.  The Board therefore finds that, in light of 
the medical opinions in this case, and affording the Veteran 
the benefit of all doubt, that the evidence is at least in 
equipoise, and that service connection for melanoma, and 
basal cell skin cancer, is warranted.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting the benefits sought on appeal in full.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Finally, any error in the failure to provide notice involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

ORDER

Entitlement to service connection for melanoma is granted  

Entitlement to service connection for basal cell skin cancer 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


